Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating the prison disciplinary rule that prohibits creating a disturbance after he became agitated and argumentative when called to the Inmate Grievance Office to discuss a letter of complaint that he had written. Contrary to petitioner’s contention, the misbehavior report and testimony of its author provide substantial evidence to support the determination of guilt (see Matter of Valentine v Goord, 18 AD3d 997, 998 [2005]; Matter of Bragg v Selsky, 16 AD3d 875 [2005]). Petitioner’s allegation that the misbehavior report was issued in retaliation for the numerous letters of complaint that he had written to various prison officials created a credibility issue for the Hearing Officer to resolve (see Matter of Shell v Superintendent of Oneida Correctional Facility, 18 AD3d 1044, 1044-1045 [2005]; Matter of Valentine v Goord, supra). Finally, there is no indication that the Hearing Officer was biased or that the determination flowed from any alleged bias (see Matter of Moore v Goord, 16 AD3d 800 [2005]). Petitioner’s remaining contentions were not properly preserved for our review.
*836Crew III, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.